Ludeling, C. J.
The plaintiff, under a decree ordering him to collect the assets of the insolvent corporation as speedily as possible, is seeking to enforce a mortgage against the defendant for stock subscribed. The defendant pleads the prescription of ten years against the judgment ordering the liquidator to collect, etc.
We are of opinion that the judgment in the case of the Gas Light Company v. Haynes is not prescribed. The judgment directs the liquidator to discharge a duty attached to his office. It is not a money-judgment. See 21 An. 250; ib. 44, and Liquidator of Clinton and Port Hudson Railroad Company v. Samuel Lee, recently decided.
It is, therefore, ordered that the judgment of the district court be annulled, that the plea of prescription be overruled, and that the case be remanded to the district court to be proceeded with according to law. It is further ordered that the appellee pay the costs of appeal.